Grice, Justice.
We must affirm the trial court’s judgment that the deposits made with this state by a Michigan insurance company, now in receivership, be held for the benefit of all Georgia claimants, and the balance of such deposits, if any, after all such claims have been liquidated, be paid to the domiciliary receiver.
The only provision in Georgia law for transferring deposits made with this state by a foreign insurance company to the domiciliary receiver of the company is in the Uniform Insurers Liquidation Act (Ga. L. 1960, pp. 289, 509 et seq., Ch. 56-14; Code Ann. Ch. 56-14), and there was no evidence that Michigan is a reciprocal state and therefore entitled to the benefit of that Act. Furthermore, there was no evidence that the deposits were of the types required to be administered under Ga. L. 1960, pp. 289, 493, Ch. 56-11 (Code Ann. Ch. 56-11), rather than under Ga. L. 1960, pp. 289, 318 (Code Ann. § 56-310) or under general equitable principles.

Judgment affirmed.


All the Justices concur.

Vandiver, Barwick & Bentley, John E. Talmadge, Edward J. Stoddard, M. Cook Barwick, for appellant.
Hatcher, Meyerson, Oxford & Irvin, Henry M. Hatcher, Jr., Poole, Pearce •& Cooper, Walter G. Cooper, Kilpatrick, Cody, Rogers, McClatchey &, Regenstein, W. G. Vance, Claude M. Hicks, A. R. Barksdale, Coy Johnson, for appellees.